*457ORDER
PER CURIAM.
Tievoli Partnership, Ltd., et al., (Appellants) appeal from the judgment entered upon a jury verdict finding that Appellants had fraudulently induced Kenneth Mecum, et al., (Respondents) to enter into an agreement to purchase an interest in a certain resort property. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).